Name: 2009/748/EC: Council Decision of 9Ã October 2009 regarding the position to be taken by the Community within the International Jute Study Group Council on extension of the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001
 Type: Decision
 Subject Matter: plant product;  international affairs;  United Nations;  cooperation policy;  European construction
 Date Published: 2009-10-13

 13.10.2009 EN Official Journal of the European Union L 268/9 COUNCIL DECISION of 9 October 2009 regarding the position to be taken by the Community within the International Jute Study Group Council on extension of the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 (2009/748/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 133, in conjunction with the second paragraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 was signed and concluded on behalf of the European Community on 15 April 2002 by Council Decision 2002/312/EC (1). (2) Under Rule 25(a) and (b), the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 is due to expire on 26 April 2010 unless it is extended beyond that date by decision of the International Jute Study Group Council for one or two periods not exceeding a combined total of four years. (3) Extension of the abovementioned Agreement is in the interest of the Community. (4) The Communitys position in the International Jute Study Group Council should be determined, HAS DECIDED AS FOLLOWS: Sole Article The European Communitys position within the International Jute Study Group Council shall be to vote in favour of extending the Agreement establishing the Terms of Reference of the International Jute Study Group, 2001 for one or two periods not exceeding a combined total of four years and to notify this extension to the United Nations Secretary-General. Done at Luxembourg, 9 October 2009. For the Council The President Ã . TORSTENSSON (1) OJ L 112, 27.4.2002, p. 34.